On October 3,1975 the court issued the following order:
Before SkeltoN, Judge, Presiding, Kashiwa and KtjNzig, Judges.
“This case comes before the court on defendant’s motion for summary judgment, filed May 19, 1975. Plaintiff sues for proceeds under the Federal Employees’ Group Life Insurance policy under which she claims her deceased husband was denied coverage. During 1968, decedent executed a waiver of both regular and optional life insurance. On August 29, 1972, decedent applied for disability retirement, which was approved on October 17, 1972. He also requested reinstatement of regular life insurance. No action was taken on this request. He died on November 4,1972.
“Defendant was under no duty to revoke decedent’s waiver. The statute does not provide for revocation of waiver. 5 U.S.C. § 8702(b) (1970). The privilege of revoking waiver is by Civil Service Commission regulation and decedent would not have fallen within the requirements. 5 C.F.E.. §§ 870.204 and 871.205 (1975).
“Upon consideration of defendant’s motion for summary judgment, plaintiff’s response thereto and defendant’s reply,
“it is ordered that defendant’s motion for summary judgment be and is hereby granted and that plaintiff’s petition is hereby dismissed.
“it is further ordered that plaintiff’s ‘Motion for Leave to File a Motion to Join Metropolitan Life Insurance Company as a Party Defendant’ be and is hereby denied.”